Fourth Court of Appeals
                                San Antonio, Texas
                                    September 11, 2014

                                   No. 04-13-00818-CR

                                 Mark Anthony GARCIA,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009CR2731A
                      Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER


      The State’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court